Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.
2.           Claims 1-20 are pending in this application. 



Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: generating an internal factors gross margin prediction using one or more product attributes, generating an external factors gross margin prediction using one or more customer attributes…, training a plurality of demand forecast model…, selecting a demand forecast model from the plurality of demand forecast models…, generating the predicted gross margin for the organization using the demand forecast model the internal factors gross margin prediction and the external factors gross margin prediction, which is a method of organizing human activity (fundamental economic principle or practice including hedging, insurance, mitigating risk), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of generating an internal factors gross margin prediction using one or more product attributes, generating an external factors gross margin prediction using one or more customer attributes…, training a plurality of demand forecast model…, selecting a demand forecast model from the plurality of demand forecast models…, generating the predicted gross margin for the organization using the demand forecast model the internal factors gross margin prediction and the external factors gross margin prediction…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. In addition, the claim recites the following limitation “training a plurality of demand forecast models using a training dataset, the training dataset comprising product demand data across a plurality of periods of time, the product demand data across the plurality of periods of time allowing the plurality of demand forecast models to be trained to generate respective forecasted demand”, is the method of using Mathematical Concepts (Mathematical calculations), then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computing device, and using the computing device to perform generating, training, selecting, and generating steps. The computing device is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of generating, training, selecting, and generating steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the computing device). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in para [0053] and [0059] of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
             The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 3 recites forecasting demand for one or more products…; Claim 4 recites generating the internal factors gross margin prediction…; Claim 8 recites generating the external factors gross margin prediction…; Claim 8 recites generating the propensity score…; Claims 10 and 11 recite adjusting the propensity score….; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 12 and 20 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 12 directed to system, independent claim 20 directed to a medium, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.



Allowable Subject Matter
5.           Claims 1-20 are allowed over the prior arts cited of record because the prior arts cited of record do not disclose at least “generating the predicted gross margin for the organization using the demand forecast model, the demand forecast model the internal factors gross margin prediction and the external factors gross margin prediction.”



                                         Response to Arguments/Amendment
6.       Applicant's arguments with respect to claims 1-20 have been fully considered but are not persuasive.

              Claim Rejections - 35 USC § 101
             Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
            In response to the Applicant’s arguments, the Examiner submits that the claims recite the following limitations: generating an internal factors gross margin prediction using one or more product attributes, generating an external factors gross margin prediction using one or more customer attributes…, training a plurality of demand forecast model…, selecting a demand forecast model from the plurality of demand forecast models…, generating the predicted gross margin for the organization using the demand forecast model the internal factors gross margin prediction and the external factors gross margin prediction, which is a method of organizing human activity (fundamental economic principle or practice including hedging, insurance, mitigating risk), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of generating an internal factors gross margin prediction using one or more product attributes, generating an external factors gross margin prediction using one or more customer attributes…, training a plurality of demand forecast model…, selecting a demand forecast model from the plurality of demand forecast models…, generating the predicted gross margin for the organization using the demand forecast model the internal factors gross margin prediction and the external factors gross margin prediction…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. In addition, the claim recites the following limitation “training a plurality of demand forecast models using a training dataset, the training dataset comprising product demand data across a plurality of periods of time, the product demand data across the plurality of periods of time allowing the plurality of demand forecast models to be trained to generate respective forecasted demand”, is the method of using Mathematical Concepts (Mathematical calculations), then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Moreover, the judicial exception recited in the claims is not integrated into a practical application. In particular, the claim recites the additional elements of a computing device, and using the computing device to perform generating, training, selecting, and generating steps. The computing device is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of generating, training, selecting, and generating steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the computing device). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computing device). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Moreover, the present Specification described in figure 9 and para [0053] and [0059] of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s) (The Berkheimer Memorandum). Accordingly, the claims are directed to an abstract idea. 
              In addition, the new limitations added “training a plurality of demand forecast models using a training dataset, the training dataset comprising product demand data across a plurality of periods of time, the product demand data across the plurality of periods of time allowing the plurality of demand forecast models to be trained to generate respective forecasted demand” which do not amount to significantly more than the abstract idea, they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
             In response to the Applicant’s argument regarding to the Example 39 of the Examining Guidelines, the Examiner submits that Example 39 using a combination of features to more robustly detect human faces. The first feature is the use of an expanded training set of facial images to train the neural network. This expanded training set is developed by applying mathematical transformation functions on an acquired set of facial images. These transformations can include affine transformations, for example, rotating, shifting, or mirroring or filtering transformations, for example, smoothing or contrast reduction. The neural networks are then trained with this expanded training set using stochastic learning with backpropagation which is a type of machine learning algorithm that uses the gradient of a mathematical loss function to adjust the weights of the network. In contrast, the present claims recite additional limitations “training a plurality of demand forecast models using a training dataset, the training dataset comprising product demand data across a plurality of periods of time, the product demand data across the plurality of periods of time allowing the plurality of demand forecast models to be trained to generate respective forecasted demand”,  which do not provide improvements in computer-related technology, they do not amount to an inventive concept as in the Example 39. Therefore, the present claims do not into a practical application.
              According, the 101 rejection is maintained.


          
                                                            Conclusion
7.         Claims 1-20 are rejected.
8.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Boob et al. (US 2012/0253995) disclose a system and method for merchandise inventory management to maximize gross margin is disclosed. In one embodiment, the method includes modeling inventory to maximize gross margin as a function of replenishment of each item in each location based on optimum customer service level.
            Palinginis et al. (US 2019/0156357) disclose systems and methods are described for demand prediction and profitability modeling based on heterogeneous data and blended clustering models.
             Ouimet et al. (US 2013/0066740) disclose an interface is provided on the website for adding product attributes to the shopping list by searching the product information in the database by product category or keyword phrase.
             Li et al. (US 20160189175) disclose technologies for demand management by providing a real time prediction model, using an elasticity matrix to quantify price change and demand, group customers based on their demand, set pricing per each group of customers, and optimize distribution.
             Verma et al. (US 7,908,164) disclose a profit optimization system takes account of supply-side and demand-side factors in optimizing profit for an organization.

9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                
June 16, 2022